Case 1:19-cv-00328-TMT-MEH
  Case                      Document
        1:19-cv-00328-JLK Document    57-4
                                   54-4      Filed
                                         Filed     01/16/20
                                                01/09/20    USDC
                                                          USDC    Colorado
                                                               Colorado    Page
                                                                         Page 1 of11of 1



  From:    Courtenay Patterson courtenay.patterson@gmail.com
Subject:   Waiver of Service
   Date:   December 28, 2019 at 2:21 PM
     To:   ggcompliance@gmail.com

       Ms. Paloni:

       I represent Michael Abbondanza and Tavin Foods, Inc. in a suit that was filed Thursday, February 7, 2019 against Jason Weiss, The
       Weiss Law Group, and several other defendants, including yourself, who were part of the underlying ADA suit against my client --
       Abreu v. Tavin Foods, 1:16-cv-00432-MEH. A copy of the Complaint we have filed in Colorado District Court, case number 1:19-cv-
       00328-RPM, is attached for your reference.

       Also attached is a Waiver of Service. As you may be aware, Rule 4 of the Federal Rules of Civil Procedure requires certain
       defendants to cooperate in saving unnecessary expenses of serving a summons and complaint. A defendant who is located in the
       United States and who fails to return a signed waiver of service requested by a plaintiff located in the United States will be required to
       pay the expenses of service, unless the defendant shows good cause for the failure.

       Please acknowledge receipt of the attached Complaint and Waiver of Service and return the signed Waiver of Service at your earliest
       convenience. The other 6 defendants in this case have already agreed to and/or have already returned their Waivers of Service.

       Thank you for your cooperation in this matter.

       Sincerely,
       Courtenay

       --
       Law Offices of Courtenay Patterson
       1716 N. Main St., Suite A #331
       Longmont, CO 80501
       (925) 237-1187
       www.courtoflaw.net




              Waiver of        RICO Amended
           Service…za.pdf      Compl…in.docx
